2021 IL 125978



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 125978)

      WEST BEND MUTUAL INSURANCE COMPANY, Appellant, v. KRISHNA
                SCHAUMBURG TAN, INC., et al., Appellees.


                                Opinion filed May 20, 2021.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Michael J. Burke,
     Overstreet, and Carter concurred in the judgment and opinion.



                                         OPINION

¶1       Klaudia Sekura filed a class-action lawsuit against Krishna Schaumburg Tan,
     Inc. (Krishna), a tanning salon and franchisee of L.A. Tan, and alleged that Krishna
     (1) violated the Biometric Information Privacy Act (Act) (740 ILCS 14/1 et seq.
     (West 2018)) provisions relating to the collection of biometric identifiers and
     biometric information when it scanned Sekura’s and its other customers’ 1
     fingerprints and (2) violated the Act’s provisions relating to the disclosure of
     biometric identifiers and information 2 when it disclosed biometric information
     containing her fingerprints “to an out-of-state third party vendor, SunLync.”
     Krishna tendered Sekura’s lawsuit to West Bend Mutual Insurance Company (West
     Bend), its insurer, and requested a defense. West Bend filed a declaratory judgment
     action against Krishna and Sekura contending that it did not owe a duty to defend
     Krishna against Sekura’s lawsuit. When West Bend and Krishna filed cross-
     motions for summary judgment, Sekura joined Krishna’s motion for summary
     judgment but sought alternative relief. The trial court entered a judgment for
     Krishna. West Bend appealed, and the appellate court affirmed the trial court’s
     decision. 2020 IL App (1st) 191834. We allowed West Bend’s petition for leave to
     appeal (Ill. S. Ct. R. 315 (eff. Oct. 1, 2019)) and affirm entry of summary judgment
     for Krishna.


¶2                                           I. BACKGROUND

¶3                                    A. The Underlying Complaint

¶4      Sekura purchased a membership from Krishna that gave her access to L.A.
     Tan’s tanning salons. Sekura’s membership required Sekura to provide Krishna
     with her fingerprints. Sekura filed a three-count class-action lawsuit against
     Krishna and alleged in count I that Krishna violated the Act as follows:

             “Krishna Tan systematically and automatically collected, used, stored, and
         disclosed their [customers’] biometric identifiers or biometric information
         without first obtaining the written release required by 740 ILCS 14/15(b)(3).



         1
            In this opinion whenever we refer to Sekura, we are also referring to Krishna’s other customers
     who are class members and use their memberships at L.A. Tan’s locations.
          2
            The Act defines a “biometric identifier” as “a retina or iris scan, fingerprint, voiceprint, or scan
     of hand or face geometry” and defines “biometric information” as “any information *** based on
     an individual’s biometric identifier used to identify an individual.” 740 ILCS 14/10 (West 2018).
     The Act regulates the collection, retention, disclosure, and destruction of biometric identifiers and
     information. See Charles N. Insler, Understanding the Biometric Information Privacy Act Litigation
     Explosion, 106 Ill. B.J. 34, 35-36 (2018).




                                                       -2-
            Specifically, Krishna Tan systematically disclosed Plaintiff’s and the
        Class’s biometric identifiers and biometric information to SunLync, an out-of-
        state *** vendor.

                                             ***

           Krishna Tan does not provide a publicly available retention schedule or
        guidelines for permanently destroying its customers’ biometric identifiers and
        biometric information as specified by the [Act].”

¶5       In count II, Sekura alleged that Krishna was unjustly enriched because Krishna
     failed to comply with the Act and that Krishna should not be allowed to retain the
     money Sekura paid to Krishna. In count III, Sekura alleged that Krishna was
     negligent when it breached its duty of reasonable care by violating the Act. Sekura’s
     prayer for relief sought “statutory damages of $1,000 for each of Krishna Tan’s
     violations of the Act pursuant to 740 ILCS 14/20(1) (West 2020).”


¶6                                B. West Bend’s Policies

¶7       West Bend issued two businessowners’ liability policies to Krishna. The
     policies cover the period from December 1, 2014, through December 1, 2015, and
     December 1, 2015, through December 1, 2016. West Bend’s insurance policies
     state, in pertinent part, as follows:

            “1. Business Liability

                a. We will pay those sums that the insured becomes legally obligated to
            pay as damages because of ‘bodily injury’, ‘property damage’, ‘personal
            injury’ or ‘advertising injury’ to which this insurance applies. We will have
            the right and duty to defend the insured against any ‘suit’ seeking those
            damages. However, we will have no duty to defend the insured against any
            ‘suit’ seeking damages for ‘bodily injury’, ‘property damage’, ‘personal
            injury’, or ‘advertising injury’’ to which this insurance does not apply.

                                             ***

                b. This insurance applies:




                                             -3-
                (1) To ‘bodily injury’ and ‘property damage’ only if:

                    (a) The ‘bodily injury’ or ‘property damage’ is caused by an

                ‘occurrence’ that takes place in the ‘coverage territory’; and

                    (b) The ‘bodily injury’ or ‘property damage’ occurs during the policy

                period.

                (2) To:

                    (a) ‘Personal injury’ caused by an offense arising out of your business,

                excluding advertising, publishing, broadcasting or telecasting done by or

                for you;

                    (b) ‘Advertising injury’ caused by an offense committed in the course

                of advertising your goods, products or services[.]”

¶8   The policies contain the following pertinent definitions:

        “F. Liability And Medical Expenses Definitions

            1. ‘Advertising injury’ means injury arising out of one or more of the
        following offenses:

                ***

                b. Oral or written publication of material that violates a person’s
              right of privacy;

                                        ***




                                         -4-
                3. ‘Bodily injury’ means bodily injury, sickness or disease sustained by
            a person, including death resulting from any of these at any time.

                                            ***

                13. ‘Personal injury’ means injury, other than ‘bodily injury’, arising
            out of one or more of the following offenses:

                                            ***

                    e. Oral or written publication of material that violates a person’s
                  right of privacy.”

     The policies contain the following pertinent exclusions:

            “B. Exclusions

                1. Applicable To Business Liability Coverage

            This insurance does not apply to:

                  ***

                    p. Personal Or Advertising Injury

                  ‘Personal injury’ or ‘advertising injury’:

                    ***

                        (2) Arising out of oral or written publication of material whose first

                    publication took place before the beginning of the policy period;

                        (3) Arising out of the willful violation of a penal statute or ordinance

                    committed by or with the consent of the insured.”

¶9      An endorsement to the policies added the following exclusion:

            “This insurance does not apply to:



                                            -5-
              DISTRIBUTION OF MATERIAL IN VIOLATION OF STATUTES

                  ‘Bodily injury’, ‘property damage’, ‘personal injury’ or ‘advertising
              injury’ arising directly or indirectly out of any action or omission that
              violates or is alleged to violate:

                      (1) The Telephone Consumer Protection Act (TCPA) [(47 U.S.C.
                     § 227 (2018))], including any amendment of or addition to such law;
                     or

                      (2) The CAN-SPAM Act of 2003 [(15 U.S.C. § 7701 (Supp. III
                     2004))], including any amendment of or addition to such law; or

                       (3) Any statute, ordinance or regulation, other than the TCPA or
                     CAN-SPAM Act of 2003, that prohibits or limits the sending,
                     transmitting, communicating or distribution of material or
                     information.”

¶ 10       The 2015 policy also included an endorsement adding coverage for costs from
       a data compromise of the insured. However, the data compromise endorsement was
       not considered by the appellate court but was raised in Krishna’s brief in this appeal.

¶ 11       West Bend advised Krishna in a letter that it would provide a defense under a
       reservation of rights because it believed that Sekura’s lawsuit against Krishna was
       not covered by the policies. Therefore, West Bend maintained that it did not have
       a duty to defend Krishna against Sekura’s lawsuit.


¶ 12                      C. West Bend’s Declaratory Judgment Action

¶ 13       West Bend filed a declaratory judgment action and alleged that Sekura’s
       complaint against Krishna does not come within the policies’ coverage for personal
       injury or advertising injury. First, the declaratory judgment action alleged that
       Sekura’s complaint does not come within the policies’ coverage for “personal
       injury” or “advertising injury” because the complaint does not allege a publication
       of material that violates a person’s right of privacy. Second, the declaratory
       judgment action alleged, in the alternative, that the policies’ violations of statutes
       exclusion applies and bars West Bend from having to provide coverage to Krishna




                                                -6-
       for Sekura’s lawsuit.


¶ 14                            D. Krishna’s Countercomplaint in
                                the Declaratory Judgment Action

¶ 15       Krishna filed a countercomplaint in the declaratory judgment action and alleged
       in count I that the Sekura lawsuit falls within or potentially within West Bend’s
       policies’ coverage. In count II, which asserted statutory bad faith and vexatious and
       unreasonable conduct, Krishna alleged that “West Bend’s stated defenses that there
       is no allegation of a ‘personal injury’ and that the Data Compromise endorsement
       does not apply has no good faith basis in fact or in law.”


¶ 16                        E. Cross-Motions for Summary Judgment

¶ 17                     1. West Bend’s Motion for Summary Judgment

¶ 18        West Bend filed a motion for summary judgment and maintained that coverage
       for an alleged personal injury or advertising injury was not triggered because “the
       complaint does not allege a ‘publication’ as that term is defined under Illinois law.”
       In support of its position, West Bend cited Valley Forge Insurance Co. v. Swiderski
       Electronics, Inc., 223 Ill. 2d 352 (2006). West Bend’s motion maintained that in
       Valley Forge this court held that “publication” means communication to the public
       at large. West Bend argued that disclosure to a single party cannot be considered a
       publication as the term is defined in Valley Forge and, because there was no
       publication of material to more than one party that violated Sekura’s right of
       privacy, the personal injury and advertising injury coverages are inapplicable. In
       the alternative, West Bend’s motion maintained that the policies’ violation of
       statutes exclusion applies and bars coverage to Krishna for the Sekura lawsuit
       because Sekura’s allegations clearly fall within the violation of statutes exclusion.


¶ 19                   2. Krishna’s Cross-Motion for Summary Judgment

¶ 20       Krishna’s cross-motion for summary judgment maintained that the allegations
       in Sekura’s complaint that Krishna shared her biometric identifiers and biometric
       information with a single party, SunLync, is a publication that is covered by the




                                               -7-
       policies. Krishna also cited Valley Forge in support of its position. Krishna’s cross-
       motion further maintained that, regardless of whether the violation of statutes
       exclusion applies to Sekura’s complaint, West Bend’s policies provide coverage
       for a violation of the Act under the Illinois data compromise coverage endorsement.


¶ 21                          3. Sekura’s Response to West Bend’s
                                 Motion for Summary Judgment

¶ 22       Sekura joined Krishna’s cross-motion for summary judgment and maintained
       in her response that the exclusion for violation of statutes does not apply because
       the exclusion only applies to statutes that regulate methods of communication.
       Sekura, however, requested different relief: (1) that the court deny West Bend’s
       motion for summary judgment without prejudice and (2) that the court stay the
       declaratory judgment lawsuit pending the resolution of the underlying claim.


¶ 23                              F. The Trial Court’s Decision

¶ 24       The trial court found that the plain, ordinary, and popular meaning of
       “publication” “simply means the dissemination of information” and that the
       allegations in Sekura’s complaint involving Krishna’s sharing of Sekura’s
       biometric identifiers and information with SunLync constitute a publication within
       the purview of West Bend’s policies. The trial court also found that the exclusion
       for violation of statutes does not apply because the exclusion applies to statutes like
       the Telephone Consumer Protection Act of 1991 (TCPA) (47 U.S.C. § 227 (2018))
       and the CAN-SPAM Act of 2003 (CAN-SPAM Act) (15 U.S.C. § 7701 (2018))
       that regulate methods of sending information and because the Act regulates the
       retention, collection, disclosure, and destruction of biometric identifiers and
       information.

¶ 25      The trial court held that West Bend owed a duty to defend Krishna against
       Sekura’s lawsuit and entered a judgment for Krishna. But the trial court denied
       Krishna’s cross-motion for summary judgment on count II for statutory bad faith
       and vexatious and unreasonable conduct by West Bend.




                                                -8-
¶ 26                           G. The Appellate Court’s Decision

¶ 27       The appellate court found that the common understandings and dictionary
       definitions of publication clearly include both a limited sharing of information with
       a single party and the broad sharing of information to multiple recipients that the
       court viewed as a publication under Valley Forge. The appellate court held that the
       allegations in Sekura’s complaint fall within or potentially within West Bend’s
       policies and, therefore, West Bend has a duty to defend Krishna. 2020 IL App (1st)
       191834, ¶ 38. The appellate court also held that the violation of statutes exclusion
       does not bar coverage to Krishna because of the exclusion’s title and because the
       TCPA and CAN-SPAM Act are two statutes that are listed in the exclusion and
       both regulate methods of communication. Id. ¶ 43. The appellate court further held
       that the violation of statutes exclusion “applies to statutes that govern certain
       methods of communication, i.e., e-mails, faxes, and phone calls.” (Emphasis
       omitted.) Id. ¶ 42. Therefore, the appellate court affirmed the decision of the trial
       court.


¶ 28                                     II. ANALYSIS

¶ 29                               A. The Standard of Review

¶ 30       In this case the parties filed cross-motions for summary judgment (735 ILCS
       5/2-1005 (West 2018)), and the trial court entered a judgment for Krishna and
       Sekura. The filing of cross-motions for summary judgment constitutes an implicit
       agreement between the parties that there are no genuine issues of material fact and
       only a question of law is presented to the court. Rushton v. Department of
       Corrections, 2019 IL 124552, ¶ 13. Where a judgment, like the judgment in this
       case, grants summary judgment to a party, our review is de novo. State Farm
       Mutual Automobile Insurance Co. v. Elmore, 2020 IL 125441, ¶ 19. Also, where
       this court must construe the terms of a contract or an insurance policy, as we must
       do in this case, the court is presented with a second question of law, and our review
       is de novo. Schultz v. Illinois Farmers Insurance Co., 237 Ill. 2d 391, 399 (2010);
       State Farm Mutual Automobile Insurance Co. v. Illinois Farmers Insurance Co.,
       226 Ill. 2d 395, 400 (2007).




                                               -9-
¶ 31                            B. Rules of Contract Construction

¶ 32        This court has prescribed general rules for construing a contract for insurance.
       Sanders v. Illinois Union Insurance Co., 2019 IL 124565, ¶ 22. The primary
       function of the court in construing contracts for insurance is to ascertain and give
       effect to the parties’ intent as expressed in the insurance contract’s language. Id.
       ¶¶ 22-23 (citing Valley Forge, 223 Ill. 2d at 362). If the terms of the insurance
       contract are clear and unambiguous, the court will give them their plain and
       ordinary meaning. Id. ¶ 23; United States Fidelity & Guaranty Co. v. Wilkin
       Insulation Co., 144 Ill. 2d 64, 74 (1991). Conversely, if the terms are susceptible to
       more than one meaning, they are considered ambiguous and will be construed
       strictly against the insurer who drafted the contract. American States Insurance Co.
       v. Koloms, 177 Ill. 2d 473, 479 (1997) (citing Outboard Marine Corp. v. Liberty
       Mutual Insurance Co., 154 Ill. 2d 90, 108-09 (1992)). Where competing reasonable
       interpretations of an insurance contract exist, a court is not permitted to choose
       which interpretation it will follow; rather, in such circumstances, the court must
       construe the insurance contract in favor of the insured and against the insurer that
       drafted the contract. Gillen v. State Farm Mutual Automobile Insurance Co., 215
       Ill. 2d 381, 396 (2005).

¶ 33       In this declaratory judgment action, we must determine whether West Bend has
       a duty to defend Krishna. A duty to defend arises if the allegations in Sekura’s
       complaint fall within or potentially within West Bend’s policies’ coverage for a
       personal injury or advertising injury. Maryland Casualty Co. v. Peppers, 64 Ill. 2d
       187, 193 (1976) (a duty to defend arises when the allegations in the underlying
       complaint allege facts within or potentially within the coverage of the policy).
       Krishna maintains that the allegations in Sekura’s complaint come within the
       coverage of West Bend’s policies. West Bend’s declaratory judgment action and
       motion for summary judgment contend that Sekura’s complaint does not come
       within its policies’ coverage because the complaint does not allege the publication
       of material that violates a person’s right of privacy. Accordingly, we must construe
       the terms in West Bend’s policies to determine whether the allegations in Sekura’s
       complaint allege that Krishna’s acts caused Sekura a personal injury and whether
       Krishna’s sharing of biometric identifiers and information was a publication of
       material that violated Sekura’s right to privacy.




                                               - 10 -
¶ 34       West Bend’s policies define personal injury and advertising injury, but the
       policies do not define the terms publication or right to privacy. Therefore, in
       interpreting West Bend’s policies, we must construe three terms in the policies and
       determine whether Sekura’s complaint alleges (1) a “personal injury or advertising
       injury” within the purview of the policies, (2) a “publication” of material by
       Krishna that violated Sekura’s right to privacy and comes within the purview of the
       policies, and (3) a publication of material by Krishna that violated Sekura’s “right
       of privacy” and comes within the purview of the policies.


¶ 35                         1. Personal Injury or Advertising Injury

¶ 36        West Bend’s policies define “personal injury” as an injury “other than a bodily
       injury” that arises out of an “oral or written publication of material that violates a
       person’s right of privacy.” West Bend’s policies’ definition of “advertising injury”
       is similar to the definition for personal injury but does not include the “other than a
       bodily injury” language. West Bend’s policies define “bodily injury” as a “bodily
       injury, sickness or disease.” Sekura’s complaint does not allege she suffered a
       bodily injury, a sickness, or a disease when Krishna shared her biometric identifiers
       and biometric information with SunLync. But Sekura’s complaint does allege that
       she suffered an injury, other than a bodily injury (emotional upset, mental anguish,
       and mental injury), when Krishna disclosed her biometric identifiers, fingerprints,
       and biometric information to a single party—SunLync—in violation of her right to
       privacy under the Act. While we find that Sekura’s complaint does not allege a
       bodily injury but a potential nonbodily injury under West Bend’s policies, we must
       next determine whether Krishna’s sharing of Sekura’s biometric identifiers and
       biometric information with SunLync was a “publication” that violated Sekura’s
       right to privacy.


¶ 37                                       2. Publication

¶ 38       West Bend’s policies do not define the term publication. When a term is not
       defined in an insurance policy, we afford that term its plain, ordinary, and popular
       meaning, i.e., we look to its dictionary definition. Founders Insurance Co. v.
       Munoz, 237 Ill. 2d 424, 436 (2010).




                                               - 11 -
¶ 39       West Bend contends a “publication” refers to the communication or distribution
       of information to the public. West Bend relies primarily on the emphasized
       language in the following statement in Valley Forge: “Swiderski published the
       advertisements both in the general sense of communicating information to the
       public and in the sense of distributing copies of the advertisements to the public.”
       (Emphases added.) Valley Forge, 223 Ill. 2d at 367. We note this statement in
       Valley Forge is obiter dictum. See id. (this court noted that plaintiffs had abandoned
       their argument that the conduct alleged in the underlying complaint did not
       constitute a publication, but this court would address the question “in the interest
       of coherently interpreting all the relevant terms of the ‘advertising injury’
       provision”); see also Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266, 277
       (2009) (defining obiter dictum as “a remark or expression of opinion that *** is
       generally not binding authority or precedent” and stating that a particular passage
       or statement may be identifiable as dictum if “ ‘the passage was unnecessary to the
       outcome of the earlier case’ ” (quoting United States v. Crawley, 837 F.2d 291, 292
       (7th Cir. 1988))). Krishna and Sekura argue that a publication includes disclosures
       made to a single party, like SunLync, and adopt the definition for publication used
       by the appellate court. The appellate court found that the common understandings
       and dictionary definitions of “publication” clearly include both a limited sharing of
       information with a single party and the broad sharing of information to multiple
       recipients as the court stated in Valley Forge. 2020 IL App (1st) 191834, ¶ 35. To
       determine whether publication includes (1) the communication or distribution of
       information to a single party like SunLync, as advanced by Krishna and Sekura, or
       (2) refers only to the communication or distribution of information to the public at
       large, as advanced by West Bend, we examine the definition of publication in
       various dictionaries, treatises on insurance law and the law of privacy, and the
       Restatement of the Law of Torts.

¶ 40       First, we review dictionary definitions of the term “publication” and find that
       the term means both communication to a single party and communication to the
       public at large. See Oxford English Dictionary Online, www.oed.com/view/Entry/
       154060 (last visited May 12, 2021) [https://perma.cc/35H3-UF7N] (defining
       publication as “[t]he action of making something publicly known” and notification
       or communication to a party or to a limited number of people regarded as
       representative of the public); Webster’s Third New International Dictionary 1836
       (1993) (defining publication as “communication (as of news or information) to the



                                               - 12 -
       public” and “legal notification”); Black’s Law Dictionary 1227-28 (6th ed. 1990)
       (defining publication as “to exhibit, display, disclose or reveal. [Citation.] The act
       of publishing anything *** or rendering it accessible to public scrutiny” and the
       “communication of libelous matter to a third person.” “Law of libel. The act of
       making the defamatory matter known publicly, of disseminating it, or
       communicating it to one or more persons (i.e. to third person or persons).”).

¶ 41       Second, we review insurance law and law of privacy treatises for their
       definitions of the term publication, and we find once again that publication means
       both communication to a single party and communication to the public at large. See
       Steven Plitt & Jordan Ross Plitt, 2 Practical Tools for Handling Insurance Cases,
       Personal injury and advertising injury coverage—Violations of a person’s right to
       privacy § 13:37 (Sept. 2020 Update) (stating that “ ‘[p]ublication’ within the
       meaning of personal and advertising injury coverage relating to the publication of
       material that violated a person’s right of privacy is not limited to the publication of
       material that wrongfully discloses private facts to third parties.” (Emphasis
       added.)); M. Elizabeth Medaglia & Peter A. von Mehren, 1 Law and Practice of
       Insurance Coverage Litigation, Summary of issues—Prominent coverage issues
       § 7:4 (June 2020 Update) (stating that in one jurisdiction “ ‘[p]ublication’ is defined
       as ‘making known,’ for purposes of liability policy provision defining ‘advertising
       injury’ to include ‘oral or written publication of material that violates a person’s
       right of privacy.’ ” (quoting State Farm General Insurance Co. v. JT’s Frames,
       Inc., 104 Cal. Rptr. 3d 573, 587 (Ct. App. 2010) (finding “making known” meant
       disclosure of private content to another party))); (3) David A. Elder, Privacy Torts,
       Publication § 2:4 (Dec. 2020 Update) (defining publication to include “publicity”
       and “public disclosure” and stating that in some instances there must be evidence
       of receipt of the information by another party); see also 33A Ill. L. and Prac. Slander
       and Libel § 23, at 116 (Jan. 2021) (“Any act by which defamatory matter is
       communicated to someone other than the person defamed is a ‘publication.’ ”).

¶ 42       Third, we review the Restatement (Second) of Torts and find, once again, that
       under the common law the term publication means both communication to a single
       party and communication to the public at large. See Restatement (Second) of Torts
       § 577 & cmt. b (1977) (defining publication for purposes of defamation as
       “communication intentionally or by a negligent act to one other than the person
       defamed” and stating that “[t]o constitute a publication it is necessary that the




                                               - 13 -
       defamatory matter be communicated to some one other than the person defamed,”
       but “[i]t is not necessary that the defamatory matter be communicated to a large or
       even a substantial group of persons. It is enough that it is communicated to a single
       individual other than the one defamed.”); id. § 652D cmt. a, at 384 (defining
       publication for purposes of the publicity given to private life tort as when “the
       matter is made public, by communicating it to the public at large” and
       distinguishing it from “ ‘publication,’ as that term is used in § 577 in connection
       with liability for defamation”).

¶ 43       We find, based on our review of dictionaries, treatises, and the Restatement,
       that the term “publication” has at least two definitions and means both the
       communication of information to a single party and the communication of
       information to the public at large. If a term has multiple reasonable definitions or
       is subject to more than one reasonable interpretation within the context in which it
       appears, as in West Bend’s policies, the term is ambiguous. See Slepicka v. Illinois
       Department of Public Health, 2014 IL 116927, ¶ 14 (holding that, if a term has
       multiple dictionary definitions, it is ambiguous). Therefore, because the term
       “publication” in West Bend’s policies has more than one definition, the term is
       ambiguous and will be strictly construed against the insurer who drafted the
       policies. Elmore, 2020 IL 125441, ¶ 21; Gillen, 215 Ill. 2d at 393. Accordingly, we
       adopt the construction used by Krishna and the appellate court and construe the
       term publication in West Bend’s policies to include a communication with a single
       party, like SunLync.


¶ 44                                   3. Right of Privacy

¶ 45       Because West Bend’s policy does not define the phrase “right of privacy,” we
       again look to dictionary definitions. Munoz, 237 Ill. 2d at 436. Black’s Law
       Dictionary defines “right of privacy” as the right to personal autonomy. Black’s
       Law Dictionary 1586 (11th ed. 2019). Courts have recognized that the right to
       privacy includes two primary privacy interests: seclusion and secrecy. Auto-
       Owners Insurance Co. v. Websolv Computing, Inc., 580 F.3d 543, 549 (7th Cir.
       2009). Courts define the right to secrecy as the right to keep certain information
       confidential. Id. (defining primary privacy interests). Courts define the right to
       seclusion as the right to be left alone and protecting a person from another’s prying




                                              - 14 -
       into their physical boundaries or affairs. Id.; Lovgren v. Citizens First National
       Bank of Princeton, 126 Ill. 2d 411, 416-17 (1989) (applying allegations in
       complaint to analysis of the right to seclusion).

¶ 46       We note that Sekura’s complaint alleges that Krishna violated the Act by
       disclosing her biometric identifiers and information to SunLync. We also note that
       the Act codifies (1) an individual’s right to privacy in their biometric identifiers—
       fingerprints, retina or iris scans, voiceprints, or scans of hand or face geometry—
       and (2) an individual’s right to privacy in their biometric information—information
       based on an individual’s biometric identifiers that is then used to identify an
       individual. See 740 ILCS 14/10 (West 2018); see also Rosenbach v. Six Flags
       Entertainment Corp., 2019 IL 123186, ¶ 33 (“General Assembly has codified that
       individuals possess a right to privacy in and control over their biometric identifiers
       and biometric information”). We find that the Act protects a secrecy interest—here,
       the right of an individual to keep his or her personal identifying information like
       fingerprints secret. See 740 ILCS 14/15(d) (West 2018); Meegan v. NFI Industries,
       Inc., No. 20 C 465, 2020 WL 3000281, at *3 (N.D. Ill. June 4, 2020) (applying
       section 13-201 of the Code of Civil Procedure (735 ILCS 5/13-201 (West 2018))
       to “the dissemination of private information prohibited by [the Act]”). Under the
       Act, disclosing a person’s biometric identifiers or information without their consent
       or knowledge necessarily violates that person’s right to privacy in biometric
       information. Dixon v. Washington & Jane Smith Community—Beverly, No. 17 C
       8033, 2018 WL 2445292, at *9 (N.D. Ill. May 31, 2018). Accordingly, we find that
       Sekura’s assertion that Krishna shared her biometric identifiers and information
       with SunLync alleges a potential violation of Sekura’s right to privacy within the
       purview of West Bend’s policies.


¶ 47                             4. West Bend’s Duty to Defend

¶ 48       Having construed the terms in West Bend’s policies, we next determine whether
       the allegations in Sekura’s complaint fall within or potentially within West Bend’s
       policies’ coverage for a personal injury or an advertising injury. See Pekin
       Insurance Co. v. Wilson, 237 Ill. 2d 446, 455 (2010) (declaratory judgment rules
       require us to determine whether the factual allegations in the underlying complaint




                                               - 15 -
       fall within or potentially within the insurance policies’ coverage); see also Koloms,
       177 Ill. 2d at 479.

¶ 49       First, we consider whether the allegations in Sekura’s complaint potentially
       allege that there was a personal injury or an advertising injury. West Bend’s policies
       define personal injury and advertising injury as an injury, other than bodily injury,
       arising out of an oral or written publication of material that violates a person’s right
       of privacy. Sekura’s complaint does not allege she suffered bodily injury, a
       sickness, or disease from Krishna’s sharing her biometric identifiers and biometric
       information with SunLync. Sekura’s complaint alleges “Sekura has suffered
       emotional upset, mental anguish, and mental injury” from Krishna’s collecting and
       sharing her biometric identifiers and biometric information with SunLync.
       Therefore, the allegations in Sekura’s complaint that Krishna shared her biometric
       identifiers and information with SunLync allege or potentially allege that Sekura
       suffered a personal injury that comes within the purview of West Bend’s policies.

¶ 50       Second, we address whether the allegations in Sekura’s complaint establish that
       there was a publication. A publication occurs when information is shared with a
       single party. See, e.g., Oxford English Dictionary Online, www.oed.com/view/
       Entry/154060 (last visited May 12, 2021) [https://perma.cc/35H3-UF7N]. Sekura
       alleges in her complaint that her biometric identifiers and information were shared
       with SunLync. Therefore, we find that the allegations in Sekura’s complaint
       alleging that Krishna shared Sekura’s biometric identifiers and information with
       SunLync fall within or potentially within the definition for the term publication in
       West Bend’s policies.

¶ 51       Finally, we examine whether Sekura’s complaint alleges a violation of her right
       to privacy. The Act codifies persons’ right to privacy in their biometric identifiers
       and information. 740 ILCS 14/10 (West 2018); see also Rosenbach, 2019 IL
       123186, ¶ 33. Sekura alleges in her complaint that her biometric identifiers and
       information were shared with SunLync in violation of the Act. Here, based on the
       aforementioned, we find that the allegations in Sekura’s complaint that Krishna
       shared her biometric identifiers and information with SunLync fall within or
       potentially within the term “right of privacy” in West Bend’s policies. Therefore,
       we hold the allegations in Sekura’s complaint fall within or potentially within West
       Bend’s policies’ coverage for personal injury or advertising injury because




                                                - 16 -
       Sekura’s complaint contained allegations that alleged Krishna shared biometric
       identifiers and information with SunLync, which was potentially a publication that
       violated Sekura’s right to privacy. Accordingly, we hold West Bend has a duty to
       defend Krishna.


¶ 52                         C. The Violation of Statutes Exclusion
                                Does Not Apply to Bar Coverage

¶ 53       Next, we consider whether the violation of statutes exclusion in West Bend’s
       policies bars coverage to Krishna. West Bend maintains the exclusion bars
       coverage here because it applies to statutes that “prohibit the communicating of
       information” and the Act limits the communication of information. Krishna and
       Sekura rely on the title of the exclusion and argue that the “other than” language in
       the exclusion bars coverage only for violations of statutes that regulate methods of
       communication like telephone calls, faxes, and e-mails. Krishna maintains this
       court should rely on the doctrine of ejusdem generis when construing the term in
       the policies. West Bend argues that the doctrine of ejusdem generis does not apply
       and that the “other than” language in the exclusion means statutes “different from”
       the TCPA and the CAN-SPAM Act.

¶ 54        The appellate court found the violation of statutes exclusion is meant to bar
       coverage for the violation of “statutes that govern certain methods of
       communication, i.e., e-mails, faxes, and phone calls.” (Emphasis omitted.) 2020 IL
       App (1st) 191834, ¶ 42. The appellate court also found the exclusion is not meant
       to apply to “other statutes that limit the sending or sharing of certain information.”
       Id. The appellate court relied on the exclusion’s title and “the two specific statutes
       listed in the exclusion” that regulate methods of communication—the TCPA
       (regulating telephone calls and faxes) and the CAN-SPAM Act (regulating e-
       mails). Id. ¶ 43. The appellate court found that the violation of statutes exclusion
       does not apply to bar coverage to Krishna because the Act “says nothing about
       methods of communication.” Id. ¶ 45.

¶ 55       The violation of statutes exclusion numbers the statutes that West Bend’s
       policies do not apply to: (1) the TCPA, (2) the CAN-SPAM Act, and (3) statutes
       “other than” the TCPA or CAN-SPAM Act that prohibit or limit the communication
       of information. The TCPA regulates the use of certain methods of communication:



                                               - 17 -
       telephone calls and faxes. Physicians Healthsource, Inc. v. Boehringer Ingelheim
       Pharmaceuticals, Inc., 847 F.3d 92, 99-100 (2d Cir. 2017) (Leval, J., concurring).
       The CAN-SPAM Act regulates the use of electronic mail. Gordon v. Virtumundo,
       Inc., 575 F.3d 1040, 1061 (9th Cir. 2009). The Act, on the other hand, does not
       regulate methods of communication but regulates the collection, use, safeguarding,
       handling, storage, retention, and destruction of biometric identifiers and
       information. 740 ILCS 14/5(g) (West 2018). Therefore, we find that regulating
       telephone calls, faxes, and e-mails is fundamentally different from regulating the
       collection, use, storage, and retention of biometric identifiers and information
       (fingerprints, retina or iris scans, voiceprints, or scans of hand or face geometry).

¶ 56       Because the violation of statutes exclusion does not list the Act, we must
       determine whether the “other than” language in the exclusion (1) only applies to
       statutes like the TCPA (telephone calls and faxes) and the CAN-SPAM Act (e-
       mails) that regulate methods of communication, as advanced by Krishna and
       Sekura, or (2) if the violation of statutes exclusion applies to statutes like the Act
       that regulate the collection, use, storage, and retention of biometric identifiers and
       information, as advanced by West Bend.

¶ 57       The doctrine of ejusdem generis relied upon by Krishna and Sekura is a cardinal
       rule of statutory and contract construction. Pooh-Bah Enterprises, Inc. v. County of
       Cook, 232 Ill. 2d 463, 492 (2009). Black’s Law Dictionary states the
       ejusdem generis rule is that “where general words follow an enumeration of persons
       or things, by words of a particular and specific meaning, such general words are
       *** to be held as applying only to persons or things of the same general kind or
       class as those specifically mentioned.” Black’s Law Dictionary 517 (6th ed. 1990).

¶ 58       We begin our analysis with the fact the exclusion is titled “Violation of Statutes
       that Govern E-Mails, Fax, Phone Calls or Other Methods of Sending Material or
       Information.” (Emphasis added.) We note that all the items listed in the title are
       methods of communication. Next, the specific words used in the exclusion are two
       statutes that regulate methods of communication: the TCPA (telephone calls and
       faxes) and the CAN-SPAM Act (e-mails). Here, the general words “other than”
       follow the enumeration of words with a specific meaning, the TCPA and the CAN-
       SPAM Act. Applying the doctrine of ejusdem generis, we construe the “other than”
       language to mean other statutes of the same general kind that regulate methods of




                                               - 18 -
       communication like the TCPA and the CAN-SPAM Act. Therefore, since the Act
       is not a statute of the same kind as the TCPA and the CAN-SPAM Act and since
       the Act does not regulate methods of communication, the violation of statutes
       exclusion does not apply to the Act.

¶ 59       Moreover, to the extent that the “other than” language in West Bend’s policies
       may be viewed as ambiguous, it must be construed in favor of finding coverage for
       the insured. See Elmore, 2020 IL 125441, ¶ 21. Therefore, under the doctrine of
       ejusdem generis and our rules of insurance contract construction, we construe the
       violation of statutes exclusion to apply only to statutes like the TCPA and the CAN-
       SPAM Act, which regulate methods of communication like telephone calls, faxes,
       and e-mails. We also hold that the violation of statutes exclusion in West Bend’s
       policies does not bar West Bend from providing coverage to Krishna for Sekura’s
       complaint. Accordingly, we hold that West Bend has a duty to defend Krishna
       against Sekura’s lawsuit.

¶ 60       Next, because we have found that West Bend has a duty to defend Krishna in
       this case and that the violation of statutes exclusion does not bar West Bend from
       defending Krishna, there is no need to determine whether the data compromise
       endorsement applies. Courts of review will not decide moot or abstract questions,
       will not review cases merely to establish precedent, and will not render advisory
       opinions. Peach v. McGovern, 2019 IL 123156, ¶ 64. Moreover, courts in Illinois
       will not consider issues where the result will not be affected regardless of how those
       issues are decided. Id.; In re Alfred H.H., 233 Ill. 2d 345, 351 (2009). Therefore,
       we will not address the remaining issue.


¶ 61                                   III. CONCLUSION

¶ 62       In conclusion, we find that the allegations in Sekura’s complaint fall within or
       potentially within West Bend’s polices’ coverage because the underlying complaint
       alleges that Sekura suffered a nonbodily personal injury or advertising injury
       (emotional upset, mental anguish, and mental injury); Krishna’s alleged sharing of
       Sekura’s biometric identifiers and biometric information with SunLync constitutes
       a “publication” within the purview of West Bend’s policies; and Krishna’s alleged
       sharing of Sekura’s biometric identifiers and biometric information (fingerprints)
       with SunLync potentially violated Sekura’s right to privacy. Finally, we find that



                                               - 19 -
       the violation of statutes exclusion in West Bend’s policies does not apply to the
       Act. Accordingly, we hold West Bend has a duty to defend Krishna in Sekura’s
       lawsuit. We affirm the judgment of the appellate court, which affirmed the
       judgment of the circuit court.


¶ 63      Affirmed.

¶ 64      Cause remanded.




                                            - 20 -